Lüke, J.
1. There is no merit in the assignments of error upon excerpts from the charge of the court. The charge of the court has been carefully examined, and, when considered as a whole, it was full and fair, and presented the issues of the case.
2. The evidence was conflicting, but was sufficient to authorize the Verdict, which has the approval of the! trial judge. None of the grounds of the motion for a new trial are sufficient to require a reversal of the judgment overruling the motion.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.